Order denying motion to vacate restraining order affirmed, with ten dollars costs and disbursements. The respondent states in its brief that there is nothing in the restraining order to prevent the appellant from prosecuting an action in replevin. In our opinion, that is the proper construction of the restraining order and it in no way prevents the appellant from litigating its title to the property in question in any proper action or proceeding which it may bring for that purpose. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.